





CITATION: Duong v. Linamar Corporation (Eston
      Manufacturing), 2011 ONCA 38



DATE: 20110117



DOCKET: C52382



COURT OF APPEAL FOR ONTARIO



Weiler, Blair and Epstein JJ.A.



BETWEEN



Hoa Duong



Plaintiff (Appellant)



and



Linamar
          Corporation carrying on business as

Eston Manufacturing, and 1455989
          Ontario Ltd.



Defendants (Respondents)



J. Douglas Wright, for the appellant



Malcolm J. MacKillop and Heather Wood London, for the
          respondents



Heard: January 10, 2011



On appeal from the judgment of
          Justice Frank J.C. Newbould of the Superior Court of Justice, dated June 2,
          2010.



APPEAL BOOK ENDORSEMENT



[1]

The issue on this appeal is whether the motion judge erred in granting
    summary judgment.  In our opinion, he did not.

[2]

We dismiss this appeal for the reasons given by the motion judge.  Costs
    of the appeal are fixed in the amount of $5,000, inclusive of disbursements and
    all applicable taxes.


